                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

LARON GLENN #373892,

                  Plaintiff,
                                                   File no: 1:17-CV-545
v.
                                                   HON. ROBERT J. JONKER
A. POL, et al.,

                  Defendants..
                                  /

                               ORDER APPROVING MAGISTRATE'S
                                REPORT AND RECOMMENDATION

        The Court has reviewed the Amended Report and Recommendation filed by the United States

Magistrate Judge in this action on July 19, 2019 (ECF No. 94). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Amended Report and Recommendation of

the Magistrate Judge (ECF No. 94) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s claims for damages against Defendants in

their official capacities are DISMISSED WITH PREJUDICE as they are barred by Eleventh

Amendment immunity.

        IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (ECF No. 91)

is DENIED.

        IT IS FURTHER ORDERED this Defendants’ motion for summary judgment (ECF No.

77) is GRANTED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).

Date:    August 13, 2019                    /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
